Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Previous claim 7 was objected to as containing allowable subject matter in the Non-Final Rejection mailed 01/29/2021. This subject matter has been included in claims 1 and 11, as well as new claim 19. Therefore, claims 1, 11, and 19 are allowable along with their dependents.
The exhaust air filter being selectively fixed to the louver cap to move therewith relative to the housing is not anticipated or rendered obvious by the prior art. Han discloses these structures, but does not disclose them being configured as claimed. Furthermore, without a reasonable suggestion as to how or why one of ordinary skill in the art would modify Han to include the claimed configuration, impermissible hindsight would be required.
As shown in Han, the louver cap is installed over the exhaust filter, but is not connected thereto. This is generic within the art and lends itself to a generally simple design. The claimed invention amounts to more than merely making these .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SCHYLER S. SANKS/
Examiner
Art Unit 3763



/MARC E NORMAN/Primary Examiner, Art Unit 3763